DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1 is pending.
Claims 2-4 are canceled.
Claim(s) 1 is rejected.
Response to Amendment
This Office Action is responsive to the amendment filed on 12/10/2020.
Claim 1 is amended. Accordingly, the amended claims are being fully considered by the examiner.
This action is MADE FINAL. Please see response to arguments section for further details.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01.
Claim 1:
	Claim 1 recites:
the limitation “when the request message is received,” in line(s) 13;
then the limitation “complete processing, by the first processor, the identified data sets for controlling the machine,” in line(s) 13-14.
then the limitation “when the ready message is received,” in line(s) 17
then the limitation “perform, by the second processor the backup processing of the identified data sets,” in line(s) 17-18.
According to claim 1 limitations (a)-(d) as described above, the first processor processes the identified data set to control the machine and then upon receiving the processing completion message (i.e.; ready message) from the first processor, the second processor starts backing up the identified data set. However; claim 1 omits essential steps and such omission amounting to a gap between the steps. The omitted steps are as follows:
Between the limitations (a) and (b), before the 1st processor starts processing of the identified data set to control the machine, the 1st processor doesn’t send a “wait signal” to the 2nd processor to command the 2nd processor to wait (i.e.; stay idle/standby) until the processing of the identified data set by the 1st processor is complete.
Between the limitations (c) and (d), before the 2nd processor starts backup processing of the identified data sets, the 2nd processor doesn’t send a “wait signal” to the 1st processor to command the 1st processor to wait (i.e.; stay idle/standby) until the backup processing of the identified data sets by the 2nd processor is complete.
	Applicant’s specification paragraph 18 describes, “The first processor is set to a standby state after the notification of the request message and resumes operation after 
	The features/steps as described above in 1) and 2) above must be included in the limitations of claim 1 in order to overcome the deficiencies related to as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.
	Appropriate correction is required.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Response to Arguments
Applicant's arguments filed 03/14/2019 have been fully considered but they are not persuasive.
Applicant responds
(a)	Claim 1: 
	These details for backing up data are not taught by Teng. Thus, claim 1 is patentable over Teng.
	In view of the amendments and arguments set forth above, the above-identified application is in condition for allowance, which action is respectfully requested.
	(Pages: 3-4)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response. 

Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claim 1 is are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps as described in the current office action.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.

US20040049710 - Maintaining data access during failure of a controller:
	Describes pausing operation of a controller to save the state information upon receipt of a broadcast message about an error from a different controller and then continuing operation of the controller after the save operation (abstract).

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/M.S./
Examiner
Art Unit 2116

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116